Citation Nr: 1521936	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-45 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1958 to January 1960. 

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran appeared at a Travel Board hearing in April 2012.   A transcript of that proceeding is of record.

In January 2011, the Board remanded the case for further development. 

In a decision in May 2013, the Board denied the claim of service connection for multiple sclerosis.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued a single judge memorandum decision vacating the May 2013 decision and remanding the matter to the Board for further development.  
 
The Virtual VA claims file has been reviewed.  Other than VA treatment records considered by the RO in the April 2013 supplemental statement of the case, documents contained therein are duplicative of those in the paper claims file.  Records in the Veterans Benefits Management System, other than records from the proceeding before the Court, documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issue being considered herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed multiple sclerosis within seven years of his discharge from service.  

Where a Veteran served continuously for ninety (90) or more days during a period of war or peacetime service after December 31, 1946, and if multiple sclerosis is manifest to a compensable degree within seven years from the date of the Veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The service treatment records do not reference multiple sclerosis or neurologic manifestations.  An April 1959 treatment record shows the Veteran was struck in the occipital region of his head with a tank part.  He sustained a superficial laceration; no cognitive or neurological symptoms were noted.  His December 1959 discharge examination showed that the eyes, ophthalmoscopic and neurologic evaluations were normal.  Vision was 20/20 in each eye.  He denied a history of foot trouble, eye trouble, neuritis and paralysis. 

The Veteran maintains that he began experiencing symptoms of leg and foot pain within the seven years after his discharge from service.  In support of this contention, he has submitted a receipt, dated in August 1966, which documents a clinical visit to a private physician.  The Veteran has asserted that he sought treatment with this clinician for foot problems, and stated that there were neurological manifestations associated with lower extremity discomfort.  He has also submitted a lay statement from his collegiate fraternity brother, who attested to witnessing the Veteran having foot, leg, and calf pain in the years immediately subsequent to the two years of active duty.  At the April 2012 Board hearing, the Veteran's wife also testified that he had problems with cramps in his feet and legs when they married in 1964.  

In his November 2008 claim, the Veteran also contended that his vision problems became worse in 1969.  The evidence shows a diagnosis of optic neuritis in 1971.  The Veteran's optometrist, J.P., O.D., submitted a statement attesting to the fact that there was a suspicion of multiple sclerosis in the "early 1970s," and that a neurology referral was needed. The Veteran submitted treatment receipts from 1972 which document a consultation with a neurologist for examination and routine care purposes.  The nature of the Veteran's neurological treatment was not expounded upon in these business receipts. 

The Veteran also submitted a statement from his podiatrist, dated in April 2012, in which he attested to the Veteran's foot orthoses pre-dating 1980.  

In a June 2008 neurology clinic note, the Veteran's neurologist, J.C., M.D., noted an examination of the Veteran's brain revealed diffuse atrophy consistent with long term multiple sclerosis.  Dr. C did not provide a specific time frame or etiology for his findings.  

The Veteran and his wife appeared at a Board hearing before the undersigned Veterans Law Judge in April 2012.  The Veteran testified that he had consultations with a VA neurologist, Dr. C, in which he was told that brain lesions were noted on magnetic resonance imagery (MRI).  The Veteran contended that Dr. C described the lesions as having been present for some time, and that they are responsible for multiple sclerosis. Additionally, testimony was provided that the Veteran experienced foot and leg pain in the seven years after his discharge from service.

The Veteran underwent a VA examination in October 2012.  The VA examiner acknowledged the Veteran's complaints of foot pain and cramping in 1966 and his treatment for vision problems, including temporary blindness, in 1971.  The VA examiner opined that is it less likely than not that the Veteran's multiple sclerosis either had causal origins in service or that it manifested to a compensable degree within the seven years following discharge from service.  As a rationale, the VA examiner stated "while his foot troubles in 1966 may have been due to the leg cramps [the Veteran's wife] describes in 1964 when they first married, and it is conceivable (though unusual) that someone could describe spasticity as cramps, this finding generally occurs later in the disease.  Optic neuritis, which it appears did occur in 1971 is very commonly the presenting symptoms for multiple sclerosis."  The examiner further opined that "traumatic brain injury, unless the patient were hospitalized in a coma for a few weeks or more, would not be expected to result in this severe level of neurological deficit.  Even then, those deficits (such as weakness and change in reflexes) would generally be more focal with traumatic brain injury (TBI), whereas this Veteran has more variable patterns in his deficits, such as is typical with multiple sclerosis.  His brain MRI is also typical of multiple sclerosis."

In the October 2014 single judge memorandum decision, the Court found, in pertinent part, that in the May 2013 decision, the Board relied upon an inadequate VA examination to support its decision to deny entitlement to service connection for multiple sclerosis and that the Board provided inadequate reasons or bases for denying the Veteran's claim.  

In particular, the Court found that the Board failed to give more than a "cursory assessment" to the various internet and treatise articles concerning multiple sclerosis that were submitted by the Veteran because the articles did not pertain specifically to the Veteran, but nonetheless relied upon the October 2012 VA examination report, wherein the VA examiner provided a vague opinion as to the "usual course of multiple sclerosis," relying on the terms "generally" and "very commonly" in determining whether the Veteran's symptoms in 1964 could represent the first signs of multiple sclerosis.  According to the Court, the VA examiner's opinion was as general and equivocal as the rejected articles.  Likewise, according to the Court, articles of a general nature may be highly relevant and do not necessarily need to discuss the specific Veteran's case; the articles are to be evaluated based on credibility (i.e., author, peer review, basis of conclusions).  

The Court also found that the October 2012 VA examination report, and by extension the Board in its reliance on the opinion, failed to address the Veteran's lay statements, as well as the statements of his wife, as to his fatigue, numbness, and coordination problems in 1964.  The Court indicated that the Board, and the evidence it relies upon in adjudication, is required to look backwards, and attempt to identify all symptoms that the disease may have manifested during the presumptive period; the Court indicated that those symptoms must be identified and compiled before an adequate VA examination can be rendered.

Additionally, the Board observes that the Veteran's representative submitted a March 2015 letter from Dr. R, who opined that, after a review of the Veteran's records, that the Veteran's symptoms of pain, spasms, cramps, and difficulty walking are more likely than not related to a neurological disease such as multiple sclerosis, and thus, the Veteran's multiple sclerosis symptoms were manifest to a degree of 10 percent within 7 years of discharge from service.  

Therefore, a new VA neurological opinion must be obtained, indicating whether any of the symptoms reported by the Veteran support a finding of that the Veteran's current multiple sclerosis had original manifestations within seven years of service discharge in January 1960, in light of the internet articles provided by the Veteran, the lay statements by the Veteran and his wife, and the March 2015 letter from Dr. R.   See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA neurology examination (to be conducted by a physician skilled in MS cases) for the purposes of determining the etiology and onset of his multiple sclerosis.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that current multiple sclerosis manifested to a compensable degree within the seven years following service.  

The examiner should specifically discuss the Veteran and his wife's lay observations of lower extremity difficulties in the years relatively close to separation, the letter from Dr. R, and the articles and treatises submitted by the Veteran, as well as any other pertinent medical literature.  Furthermore, the August 1966 (for alleged foot pain) and early 1970s (optometry and neurology) consultations should be discussed.  

The examiner is requested to review all pertinent records associated with the claims file.  The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

2.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




